Citation Nr: 0931766	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1968 
to May 1970.  The appellant is the Veteran's mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In November 2007, the Board remanded this appeal to have the 
RO schedule the appellant for a Travel Board hearing.  The 
appellant failed to report for a scheduled January 2008 
hearing.  As such, the Board considers the appellant's 
hearing request to have been withdrawn.  In addition, in 
April 2008, the Board remanded the appellant's claim for 
additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2004; the immediate cause of 
death was end stage liver disease.

2.  At the time of the Veteran's death, the Veteran was 
service connected for posttraumatic stress disorder (PTSD).

3.  The disease process leading to the Veteran's death is not 
attributable to his active military service, including as due 
to hepatitis C or an alcohol abuse disability caused or made 
worse by service-connected PTSD.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2005 notice letter, the 
RO notified the appellant of the information and evidence 
needed to substantiate her claim.  While the notice did not 
refer to criteria for assigning disability ratings or 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), these questions are not now before the 
Board.

The Board also finds that the April 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for DIC claims.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice for 
DIC claims is to include:  (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. at 352-53.

The Board notes that, in a February 2006 statement, the 
appellant demonstrated actual knowledge of certain aspects of 
DIC notice.  The April 2005 notice letter provided notice to 
the appellant regarding her DIC claim.  Throughout the 
prosecution of the claim, the appellant and her 
representative have shown actual knowledge of how to 
substantiate this claim.  The appellant and her 
representative have submitted statements consisting of 
contentions of why the claim should be granted.  They have 
contended that the cause of the Veteran's death is 
attributable to his active military service, and in 
particular, either to hepatitis C attributable to the 
Veteran's period of active military service, or an alcohol 
abuse disability caused by his service-connected PTSD.  In 
all, the appellant has been able to fully participate in the 
prosecution of her claim.  Consequently, a third remand for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran's medical 
treatment records from the Tucson VA Medical Center (VAMC), 
the Denver VAMC, the Prescott VAMC, El Dorado Hospital, 
Tucson Medical Center, Neurological Associates of Tucson, 
Radiology Limited, a Dr. M., and a Dr. S. have been obtained 
and associated with the file.  Significantly, the appellant 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Thus, VA has properly assisted the appellant in 
obtaining any relevant evidence.

Additionally, in May 2009 the Veteran's file was reviewed to 
obtain expert opinions, the reports of which are of record.  
When VA undertakes to obtain a VA opinion, it must ensure 
that the opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that 
the VA opinions obtained in this case are sufficient as they 
are predicated on consideration of the private and VA medical 
records in the Veteran's claims file, as well as examination 
findings.  They consider the statements of the appellant, and 
provide a rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
medical opinion with respect to the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

In an April 2005 statement, the appellant contends that the 
Veteran's death is directly related to his period of active 
military service.  Specifically, the appellant attributes the 
Veteran's death to hepatitis C that the appellant contends 
the Veteran contracted while in service.  The cause of the 
Veteran's death in July 2004 is listed on his death 
certificate as "end stage liver disease."

The Board notes that, when a Veteran dies from a service-
connected or compensable disability, Dependency and Indemnity 
Compensation (DIC) may be awarded to a surviving spouse, 
child, or parent of the Veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2008).  (DIC benefits payable to 
parents are subject to limitations on annual income.  See 38 
U.S.C.A. § 1315 (West 2002 & Supp. 2009); 38 C.F.R. § 3.25 
(2008).)

A review of the Veteran's service medical records is limited 
to September 1968 reports of medical history and medical 
examination.  No other service medical records are available 
and the RO has been unsuccessful in obtaining any additional 
service treatment records.  In this regard, a VA Form 07-3101 
(VA Request for Information) notes an October 1970 response 
from the Adjutant General's Office that records associated 
with identified treatment at the 121st Evacuation Hospital in 
Korea had been requested as had the Veteran's discharge 
medical examination from the medical hospital at Fort Lewis, 
Washington.  None of these identified medical records is 
associated with the claim file.

The Board notes that VA has heightened duties when the 
Veteran's medical records have been lost or destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the 
case law does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

In May 1970, following the Veteran's release from active 
service, the Veteran received a letter from Walter Reed Army 
Medical Center in Washington, D.C.  In particular, the letter 
notes that, "[d]uring the last year you were hospitalized in 
Korea with hepatitis."  A subsequent report of August 1970 
VA examination reflects the examiner's diagnoses to included 
status-post infectious hepatitis without residuals.  During 
the examination the Veteran reported a history of contracting 
infectious hepatitis in November 1969 and being hospitalized 
at the 121st Evacuation Hospital in Korea until January 1970.

Otherwise, the Veteran's post-service medical history 
includes numerous diagnoses of both chronic alcohol abuse and 
chronic substance abuse.  Reports of VA hospitalization note 
the Veteran's treatment for alcoholism and drug abuse.  The 
Veteran was hospitalized in May 1975 and at that time his 
liver was noted to be enlarged.  A VA hospital summary, dated 
from August 1977 to September 1977, notes that lab testing 
revealed a normal liver profile.  In a VA hospital summary, 
dated from December 1979 to January 1980, the Veteran's 
laboratory workup, in particular, revealed an elevated serum 
glutamic oxaloacetic transaminase (SGOT) of 37.

In November 1983, a VA case manager noted the Veteran's 
reported history of heroin usage since 1968.  The Veteran was 
described as lethargic and evidencing facial jaundice and the 
case manager noted that the Veteran possibly had hepatitis.  
A December 1984 treatment record notes the Veteran's reported 
history of heroin usage since 1968 and that he had been using 
heroin almost every day for the past year.  The examiner 
noted that there were visible left arm track marks.  A VA 
hospital summary, dated from January 1985 to February 1985, 
notes that laboratory blood testing had revealed, in 
particular, a liver profile with slightly elevated SGOT of 
28.  In April 1985, the Veteran was admitted to the hospital 
for detoxification.  His admission laboratory tests were all 
noted to be within normal limits.

The medical evidence of record appears to reflect that the 
Veteran was first diagnosed with chronic hepatitis in March 
1998 during a VA Agent Orange Registry Examination.  
Thereafter, a computerized tomography (CT) scan of the 
Veteran's liver in April 1998 revealed mild nodularity of the 
liver suggesting cirrhosis.  Laboratory tests at El Dorado 
Hospital in July 1998 and August 1998 revealed elevated SGOT 
levels.  A report of August 1998 El Dorado Hospital CT scan 
of the Veteran's abdomen revealed, in particular, a normal 
liver in size and configuration without focal intra-hepatic 
abnormalities demonstrated.  The following month, a Tucson 
Medical Center consultation report reflects the Veteran's 
history of hepatic encephalopathy and normal liver function 
tests.  Also in September 1998, a Tucson Medical Center 
treatment record reflects a diagnosis of alcoholic cirrhosis.

Additionally, treatment records from the Tucson VAMC reflect 
a diagnosis in June 2000 of "alcoholic liver disease 
[hepatitis] C [possible]," by a Dr. J., the Veteran's 
treating VA physician.  In September 2001 and July 2002, Dr. 
J. again diagnosed the Veteran with hepatitis C and alcoholic 
cirrhosis with worsening liver function.  Thereafter, a 
report of December 2002 VA aid and attendance examination 
notes that a hepatitis screen revealed the Veteran to have 
antibodies for both hepatitis B and for hepatitis C.  In a 
May 2005 statement, Dr. J. noted that she had treated the 
Veteran for over five years.  She indicates that the Veteran 
had died of "cirrhosis of the liver, with associated 
hepatitis C."

In this case, it would appear that Dr. J. has related the 
Veteran's cirrhosis of the liver to his chronic alcoholism 
and to his hepatitis C.  In April 2008, the Board remanded 
the appellant's claim in order to obtain a VA medical opinion 
regarding whether the Veteran had hepatitis C at the time of 
his death and, if so, whether any diagnosed hepatitis C is 
related to the Veteran's period of active military service 
and, if so, whether hepatitis C is related to the Veteran's 
cause of death.  In addition, the Board requested a VA 
medical opinion regarding whether the Veteran's alcohol abuse 
disability was caused by his service-connected PTSD.

In May 2009, the Veteran's claims file was reviewed by a 
psychiatrist as instructed by the Board.  The examiner 
concluded:

After review of this Veteran's C-file and 
medical records, there was no clear 
medical evidence establishing that the 
Veteran's alcohol abuse disability was 
caused by his service-connected PTSD.  
There is clear evidence of a long history 
of substance abuse and the diagnosis of 
PTSD was established, however, no 
discussion of the exact timing of the 
onset of these two disorders could be 
found.  It is certainly within the realm 
of possibility that the Veteran began 
abusing alcohol and other drugs in 
response to PTSD symptoms, but without 
clear, well-documented medical evidence 
this cannot be determined without resort 
to mere speculation.

The Board finds that the May 2009 psychiatrist provided a 
well-reasoned opinion, supported by the evidence of record, 
in which she did not relate the onset of any alcohol abuse 
disability to the Veteran's service-connected PTSD.  
Specifically, the psychiatrist found that the evidence of 
record did not support the conclusion that any alcohol abuse 
disability suffered by the Veteran was attributable to the 
Veteran's service-connected PTSD.  Missing from the record is 
evidence that the onset of any alcohol abuse disability 
followed, and is attributable, to the Veteran's service-
connected PTSD.  Therefore, the examiner concluded that the 
contention that any alcohol abuse disability is secondary to 
PTSD is not supported by the evidence of record.  Thus, DIC 
benefits are not warranted on the theory that the end stage 
liver disease that resulted in the Veteran's death is 
attributable to alcoholism secondary to the Veteran's 
service-connected PTSD.  See 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311, 3.312.

In May 2009, the claims file was also reviewed by an 
infectious disease specialist as instructed by the Board.  
The examiner stated that, 

it is my opinion that it is more likely 
than not that this Veteran has had 
exposure to hepatitis C, as he was 
antibody positive, however I did not find 
evidence of active Hepatitis C. . . .  
[The Veteran's] death was due to his end 
stage liver disease, a common late 
[sequela] of hepatitis c.  Whether this 
infection was the claimed hepatitis 
infection in service I can not resolve 
without resorting to baseless 
speculation, as there's no documentation, 
there's no description (jaundice or not 
jaundiced), no risk factor description 
(drug use during service, or denial of 
such, sex partner/s history, tattoos or 
any other invasive procedures, etc.), no 
[contemporaneous] labs or hospital 
reports, nothing but the claim of 1970.

The Board finds that the May 2009 infectious disease 
specialist also provided a well-reasoned opinion, supported 
by the evidence of record, in which he did not find that the 
Veteran had hepatitis C at the time of his death.  
Specifically, the infectious disease specialist found that 
the evidence of record did not support the conclusion that 
any active hepatitis C was present at the time of the 
Veteran's death.  Missing from the record is evidence of 
active hepatitis C, or symptoms of active hepatitis C, 
immediately prior to the Veteran's death.  Without a finding 
of active hepatitis C, that condition cannot be related to 
the Veteran's active military service or to his cause of 
death.  Therefore, the examiner concluded that the contention 
that the Veteran had active hepatitis C related to his period 
of active military service that directly resulted in his 
death is not supported by the evidence of record.  The 
infectious disease specialist concluded that to make such a 
conclusion would be mere guesswork.  Thus, DIC benefits are 
not warranted on the theory that the end stage liver disease 
that resulted in the Veteran's death is attributable to 
hepatitis C related to the Veteran's period of active 
military service.  See 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.311, 3.312.

While the Board does not doubt the sincerity of the 
appellant's belief that the Veteran's death was directly 
related to his period of active military service, as a lay 
person, without the appropriate medical training or 
expertise, she is not competent to provide a probative 
opinion on medical matters such as the diagnosis or etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The VA examiners clearly took into account the 
appellant's contentions and arrived at medical conclusions 
contrary to the claim.  The Board relies on the examiner's 
opinions because of their expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


